United States Department of Labor
Employees Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Harley Diamond, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-101
Issued: July 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated September 3, 2009. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 31, 2008.
FACTUAL HISTORY
Appellant, a 49-year-old letter carrier, filed a claim for benefits on November 6, 2008,
alleging that he sustained a hernia caused by continuous bending and lifting on
October 31, 2008.
By letter dated November 19, 2008, the Office advised appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
asked him to submit a comprehensive medical report from his treating physician describing his

symptoms and the medical reasons for his condition and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office advised appellant, in the
event that he sustained a hernia, to provide a statement as to when the original hernia was
diagnosed and the date surgery was performed to correct it. It further asked him to submit a
detailed statement describing when the injury occurred and indicating whether he experienced
pain over a period of time or whether he first noticed that he had a hernia on October 31, 2008.
The Office requested that appellant submit the additional evidence within 30 days.
In a November 7, 2008 Form CA-16 report, received by the Office on December 5, 2008,
Dr. Supoj Tanchajja, a Board-certified general surgeon, indicated that appellant had abdominal
pain and that a computerized axial tomography (CAT) scan showed an incarcerate incisional
hernia. Dr. Tanchajja checked a box “yes” in response to a question asking him whether he
believed that the injury was caused or aggravated by the employment activity described.
Appellant also submitted an October 31, 2008 operative report from Dr. Tanchajja, who
indicated that he had performed surgery to correct an incarcerate incisional hernia on
October 31, 2008.
In response to the Office questionnaire, appellant asserted in a December 3, 2008
statement that he first experienced pain from the hernia on October 31, 2008, that he had never
received prior treatment for a hernia and that he underwent emergency hernia surgery on
October 31, 2008.
In a statement received by the Office on December 15, 2008, appellant indicated that he
sustained a back strain while racking mail on his route. He stated that he experienced severe
lower abdominal pain while picking up a bucket of flats. Appellant asserted that he told his
supervisor that he needed to go to the hospital due to his severe pain, which he likened to passing
a kidney stone. He went to the manager’s office, clocked out and went to the emergency room to
undergo surgery.
By decision dated December 23, 2008, the Office denied appellant’s claim, finding that he
failed to submit sufficient medical evidence in support of his claim that he sustained an injury in
the performance of duty on October 31, 2008.
In a report dated March 9, 2009, Dr. Tanchajja stated that it was possible that appellant
developed an incarcerated incisional hernia as a result of working as a postal worker, which
required lifting and carrying objects.
In a letter received by the Office on June 10, 2009, appellant’s representative requested
reconsideration.
In a January 7, 2009 report, received by the Office on June 10, 2009, Dr. Steven M. Katz,
a specialist in internal medicine, stated that appellant had never been treated for a hernia in the
six years he had treated him as his primary care physician.
By decision dated September 3, 2009, the Office denied modification of its prior decision.
It noted that Dr. Katz’ indication in his January 7, 2009 report that he had never treated appellant
for a hernia was contradictory to Dr. Tanchajja’s statement that appellant underwent surgery five
or six years prior to the injury. Accordingly, appellant’s claim was denied.
2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury” see 20 C.F.R. § 10.5(a)(14).

6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

3

ANALYSIS
The Office accepted that appellant experienced abdominal pain while in the performance of
duty on October 31, 2008. It, however, also found that he had not established that he sustained a
hernia as a result of his work activities on October 31, 2008. The question of whether an
employment incident caused a personal injury can only be established by probative medical
evidence.9 Appellant has not submitted rationalized, probative medical evidence to establish that
the October 31, 2008 employment incident would have been competent to cause the claimed
hernia condition.
Appellant submitted evidence from Drs. Tanchajja and Katz. Dr. Tanchajja indicated in
his November 7, 2008 form report that appellant had abdominal pain on examination on
October 31, 2008 and diagnosed an incarcerate incisional hernia by CAT scan. He performed
emergency surgery to ameliorate appellant’s condition on October 31, 2008. In his March 9,
2009 report, Dr. Tanchajja stated that it was possible that appellant developed an incarcerated
incisional hernia as a result of working as a postal worker, as this position required him to lift
and carry objects. Dr. Katz stated that appellant had never been treated for a hernia in the six
years he had treated appellant as his primary care physician, but did not present an opinion as to
whether the hernia appellant sustained on October 31, 2008 was causally related to work factors.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 Although Dr. Tanchajja presented a diagnosis of appellant’s
condition, he did not adequately address how these conditions were causally related to the
October 31, 2008 work incident. The medical reports of record did not explain how medically
appellant sustained an abdominal hernia because he was packing or lifting objects on
October 31, 2008. Dr. Tanchajja’s opinion on causal relationship is of limited probative value in
that he did not provide adequate medical rationale in support of his conclusions.11 He did not
describe appellant’s accident in any detail or how the accident would have been competent to
cause the claimed abdominal hernia. Moreover, Dr. Tanchajja’s opinion is of limited probative
value for the further reason that it is generalized in nature and equivocal in that he only noted
summarily that appellant’s condition was causally related to the October 31, 2008 work incident.
Furthermore, the form report from him that supported causal relationship with a check mark is
insufficient to establish the claim, as the Board has held that, without further explanation or
rationale, a checked box is not sufficient to establish causation.12 There is insufficient
rationalized evidence in the record that appellant’s abdominal hernia was work related.
Therefore, appellant failed to provide a medical report from a physician that explains how the
work incident of October 31, 2008 caused or contributed to the claimed abdominal hernia injury.
9

Supra note 4.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

11

William C. Thomas, 45 ECAB 591 (1994).

12

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

4

In his appeal to the Board, appellant’s representative, Harley Diamond, asserted that the
Office committed reversible error in its September 3, 2009 decision by relying on
Dr. Tanchajja’s inaccurate statement that appellant had hernia surgery five or six years
previously. Mr. Diamond stated that the only surgery underwent during this period was
laparoscopic bypass surgery, which was entirely unrelated to a hernia condition. The Board
notes that Dr. Katz, appellant’s treating physician for six years, indicated that he had no record of
appellant having had a hernia during this period, which contradicted Dr. Tanchajja’s statement.
Any error on the part of the Office is harmless, however. While the Office accepted that
appellant experienced a traumatic work incident on October 31, 2008, it properly found that
appellant did not submit medical evidence sufficient to establish that he sustained an injury
causally related to the October 31, 2008 work incident.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the October 31, 2008 work accident would have
caused the claimed injury. Accordingly, he did not establish that he sustained an injury in the
performance of duty. The Office properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an abdominal
hernia in the performance of duty.

5

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

